[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             NOV 29, 2007
                              No. 07-11897                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                 D. C. Docket No. 06-00061-CR-OC-10-GRJ

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

CARLOS GOMEZ-CARRENO,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                            (November 29, 2007)

Before BARKETT, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

     Carlos Gomez-Carreno appeals his 78-month concurrent sentences for
conspiracy to distribute, and possession with intent to distribute, cocaine, in

violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A)(ii), and 846, and 18 U.S.C. § 2.

Gomez-Carreno first argues that he was entitled to a minor role reduction in his

total sentence under § 3B1.2(b) because he played only the minor role of driving

the van with cocaine, and because his role was subordinate to other members of the

conspiracy. Second, he argues that the district court imposed a procedurally

unreasonable sentence because (1) it improperly presumed that a sentence within

the guidelines range was reasonable, which placed a burden on him to overcome

that presumption, thereby rendering the guidelines mandatory, in violation of

United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005)1,

and (2) it failed to consider his cooperation with authorities regarding other

participants in the drug conspiracy, a relevant factor in his sentencing.

       We affirm. First, the record demonstrates that the district court did not

clearly err in denying Gomez-Carreno’s request for a minor role reduction as

Gomez-Carreno was not a minor participant in the drug transaction for which he

was held responsible, and he was not substantially less culpable than the other

participants in the transaction.


       1
         Gomez-Carreno challenges only the procedural reasonableness of his total sentence,
because he argues that the district court’s sentencing procedure, in considering the § 3553(a)
factors and his arguments, was unreasonable. He never argues that his 78-month total sentence
is substantively unreasonable, in light of all the relevant § 3553(a) factors.

                                               2
      Second, the record does not support Gomez-Carreno’s argument that the

district court presumed that a sentence within the guidelines range was reasonable.

We are satisfied that the district court adequately considered the statutory

sentencing factors and the record shows that the district court properly considered

his argument regarding his cooperation with authorities. Gomez-Carreno fails to

demonstrate that his sentence is procedurally unreasonable.

      AFFIRMED.




                                           3